Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance:

The present invention provides a chip testing system applicable to perform high frequency tests to a plurality of chips after the IC chips are mounted onto the conventional IC chip testing apparatus, the IC chips are generally not checked to confirm whether they are properly mounted.  Conventionally, IC chip testing apparatus particularly a testing apparatus for performing high frequency tests to a plurality of IC chips), part of the IC chips may not be properly and electrically connected to a plurality of related probes of the conventional IC chip testing apparatus for various reasons. Accordingly, the IC chips that are not properly mounted to the related probes of the conventional IC chip testing apparatus cannot be correctly tested.  
The instant applicant is to provide a technique as disclosed in claim 1, wherein a chip testing system including a tray kit, an insertion member mounting apparatus, a testing apparatus, an insertion member detaching apparatus, and a conveying apparatus are provided. The chip tray kit includes a tray, a plurality of chip fixing members, and a plurality of auxiliary insertion members. The chip fixing members are fixed to the tray and are configured to carry a plurality of chips. The insertion member mounting apparatus can fix the auxiliary insertion members to a side of the chip fixing members, and the auxiliary insertion members can limit a movement range of the chips in the chip fixing members. The insertion member detaching apparatus can detach the auxiliary insertion members. When the chips are tested, a pressing assembly connected to a temperature adjusting device and reaching a predetermined temperature correspondingly presses a surface of each of the chips. 
Thus, claim 1 of the instant application successfully teach the step of a testing apparatus to perform high frequency tests to a plurality of chips, therefore, the present invention provides a testing system to improve the issues associated with a conventional IC chip testing apparatus when chips are not properly mounted.

Claims 2-18 are allowable due to their dependencies from independent claim 1.  

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above mentioned limitations.  Although the updated PE2E searches (attached) of record provides references Ishikawa et al. (U.S. 2004/0077200 A1) which disclose an electronic component testing socket used for loading an electronic component to be tested in an electronic component testing apparatus for testing performance and functions of an electronic component, such as in IC device and an electronic component testing socket base used for mounting the electronic component testing socket. Also, the present invention relates to an electronic component testing unit wherein the electronic component testing socket is mounted on the electronic component testing socket base and an electronic component testing apparatus wherein the electronic component testing socket or an electronic component testing unit is mounted as seen in Fig. 1 below.

    PNG
    media_image1.png
    619
    482
    media_image1.png
    Greyscale

Reference Tsai et al. (US 2021/0132142 A1) disclose a chip testing device such that the contacting structure and the chip testing device jointly define an enclosed space when the contacting surface is in contact with a side of chips on the chip testing device. An air suction device is controllable to suction away air in the enclosed space. The contacting structure is abutted against the side of the chips on the chip testing device when the chip testing device is arranged in one of accommodating chambers, where the chip testing device provides electricity and temperature of the contacting structure reaches predetermined high temperature or predetermined low temperature and air in the enclosed space is suctioned away by the air suction device. The chip testing device is controllable to perform the predetermined testing process on the chips on the chip testing device as seen in Fig. 3 below. 

    PNG
    media_image2.png
    656
    556
    media_image2.png
    Greyscale


Accordingly, the above Prior Art references fail to disclose the above mentioned allowable subject matters of independent claim 1.  Therefore, it would not have been obvious for a person skilled in the art to combine either one or combination of Ishikawa et al. and Tsai et al. to arrive at the claimed invention.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		May 17, 2022.
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858